Hnx, J.
Under the allegations of the petition, which áre taken as true on demurrer, the plaintiff has a lien on the property in controversy, superior to that of the defendant. He has an adequate remedy at law by *786levy of Ills fi. fa. on the property, regardless of whether he levies before or after the defendant does. There was therefore no jurisdiction in a court of equity to enjoin the sale of the property under the power contained in the defendant’s deed; and the court did not err in dismissing the petition on demurrer.
No. 8842.
October 13, 1932.

Judgment affirmed.


All 'the Justices concur, except Athvnson, J., absent.

Jones, Fuller, Bussell & Clapp and Douglas M. Orr, for plaintiff.
Clarice & Clarice, for defendant.